DETAILED ACTION	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 7, 2021 has been entered.
 
Response to Amendment
Claims 1, 5-8, 11, 13, and 17-20 have been amended changing the scope and content of the claims.
Claims 4 and 16 have been cancelled.

Response to Arguments
Applicant's arguments filed September 7, 2021 have been fully considered but they are not persuasive. 

Examiner respectfully disagrees. Uber does note that multiple models can be combined for the goal of performing improved reconstruction (Paragraph 00102, line 4, “In general, dynamic images with radioisotopes may be combined with dynamic (kinetic) compartmental models to estimate underlying physiological parameters that differentiate between clinical states;” ‘models’ is read as being more than one kinetic model)
Regarding independent claim 1, Applicant argues, “Uber ‘989 is silent about the relationship determined using a first kinetic model, not to mention using this relationship to determine the correction parameter as recited in amended claim 1 (Remarks, 15).”
Examiner respectfully disagrees. Uber ‘989 discloses at column 12, line 8, “In certain embodiments, the auxiliary sensors 107 may be configured to continuously monitor, for example, respiration, ECG, EEG, and/or other physiological indications of the physical state or status of the patient that can affect how the data collected is adjusted.” While Uber discloses using kinetic models to further understand a variety of physiological parameters exemplifying a disease state (paragraph 0102, “In general, dynamic images with radioisotopes may be combined with dynamic (kinetic) compartmental models to estimate underlying physiological parameters that differentiate between clinical states”). Thus, the combination of the two, allows for understanding the disease state with a kinetic model, as well as adjusting (read as correcting) the data and how it is collected. 
Regarding independent claim 1, applicant argues, “Uber ‘989 does not disclose a second kinetic model used to generate image sequences as disclosed in amended claim 1 (remarks, 16).”
Examiner agrees, however due to the amendment, Uber discloses methods of using multiple models to generate image sequences (paragraph 00102, line 4, “In general, dynamic images with radioisotopes may be combined with dynamic (kinetic) compartmental models to estimate underlying physiological parameters that differentiate between clinical states;” dynamic images being combined with models inherently generate image sequences).
Regarding independent claim 1, applicant argues, “Yasushi is silent about using an iterative algorithm to determine the correction parameter (remarks, 17)” and “Yasushi is silent about a second kinetic model (remarks, 18)”.

Regarding independent claims 13 and 20, applicant makes similar arguments. Therefore, examiner respectfully disagrees, for the same reasons as noted above. 
Regarding dependent claim 12, applicant argues, “Uber, Uber '989 and Yasushi fail to disclose each and every element of independent claim 1 for which claim 12 indirectly depends upon via claim 11 (remarks, 19).”
Examiner agrees, however due to the amendment of independent claim 1 changing scope of the claim, a revised prior art combination is hereby relied upon.  . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11, 13-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/153946 to Uber (hereinafter Uber) and further in view of U.S. Patent No 9,436,989 to Uber, III (hereinafter Uber '989) and further in view of a machine translation of JP 2006326078 to Yasushi (hereinafter Yasushi).  
Regarding independent claim 1, Uber discloses a system for image reconstruction (Figs. 1, 2A-2B, paragraph 0007, “A computer is used to reconstruct a three-dimensional color tracer image of the selected tissue structure”), comprising:
at least one non-transitory storage medium including a set of instructions (Paragraph 00089, “non-transitory computer-readable storage medium capable of storing computer readable programming code or instruction and one or more processing units to execute, configure, analyze, or otherwise implement the methods, processes, and transformational data manipulations necessary to carry out the methods described”); and 
at least one processor in communication with the at least one non-transitory storage medium (paragraph 0090, “Appropriate data analyses are conducted by the one or more processors of the system”), wherein when executing the set of instructions, the at least one processor is configured to cause the system to perform operations including:
obtaining a first image sequence of a subject, the first image sequence including one or more first images generated based on a first portion of scan data of a scan of the subject (figure 40A, element 430);
obtaining an initial input function that relates to a concentration of an agent in blood vessels of the subject with respect to time (paragraph 00111, line 25, “the dose "input function", which is the instantaneous radioactivity rate of the injected radioisotope.”), wherein the agent is administered to the subject before the scan (figure 40A, element 420, “inject patient with pharmaceutical isotope”);
for each of a plurality of pixels in the one or more first images, determining, using an iterative algorithm, at least one correction parameter associated with the pixel (Paragraph 00101, line 16, “FIG. 40B, the motion may be compensated in the images using a motion compensation module 560, which may be operatively connected to the control/coordination/analysis system 590”); and
wherein the one or more target image sequences relate to one or more dynamic parameters associated with the subject, respectively (paragraph 00102, line 4, “In general, dynamic images with radioisotopes may be combined with dynamic (kinetic) compartmental models to estimate underlying physiological parameters that differentiate between clinical states.”); and 
wherein the relationship is determined usinq a first kinetic model (paragraph 0102, “In general, dynamic images with radioisotopes may be combined with dynamic (kinetic) compartmental models to estimate underlying physiological parameters that differentiate between clinical states”);
usinq a second kinetic model (Paragraph 00102, line 4, “In general, dynamic images with radioisotopes may be combined with dynamic (kinetic) compartmental models to estimate underlying physiological parameters that differentiate between clinical states;” ‘models’ is read as being more than one kinetic model),
Uber fails to explicitly disclose as further recited. However, Uber ‘989 discloses 
(column 10, line 5, “These models allow iterative reconstruction methods to account for various sources of noise and distortion;” column 15, line 20, “In particular embodiments, iterative reconstruction or other numerical techniques may be utilized by the controller system 120 during the analysis process and/or results from previous external modeling and analysis can be used to model or predictable adapt some or all of the total system”), at least one correction parameter (column 12, line 8, “In certain embodiments, the auxiliary sensors 107 may be configured to continuously monitor, for example, respiration, ECG, EEG, and/or other physiological indications of the physical state or status of the patient that can affect how the data collected is adjusted.”) associated with the pixel based on the initial input function (column 17, line 3, “determination of the input function”) an output function that indicates a concentration of the agent in at least a part of a tissue of the subject (column 17, line 7, “This enables the imaging system 110 to assess the plasma concentration of the tracer during the scan”), and a relationship among a set of first dynamic parameters associated with the subject (column 17, lines 28-32, “This can be adjusted based upon the expectations of the operator, the capabilities of the imaging system 110, or adaptively based upon the measurements or image reconstructions, most simply based upon a total count.”), the initial input function (column 4, line 4, “PK/PD modeling is per formed, an "input function" that represents the concentration of a tracer in the blood plasma over time must be determined for the model.”), the at least one correction parameter, and the output function (column 17, line 7, “This enables the imaging system 110 to assess the plasma concentration of the tracer during the scan;” column 4, line 7, “diffusion of the tracer from the plasma into and out of the tissues of a target organ is modeled during or after imaging.”).);
generating one or more target image sequences based at least in part on a plurality of target input functions associated with the plurality of pixels in the one or more first images (column 3, line 27, “based on multiple input functions determined throughout the procedure, and the uptake of the tracer and diffusion or circulation of the tracer through the target organ can be more accurately assessed.”); 
and wherein the one or more dynamic parameters include the set of first dynamic parameters (column 9, line 44, “various physiologically
relevant parameters such as blood volume, blood flow, drug uptake or diffusion, drug metabolism that can provide information to the user that can be used, for example, in diagnosis of a patient's condition”).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to combine the method of Uber with Uber ‘989 in order to improve diagnosis and treatment of patients with various diseases, by assessing the patient’s response to treatment (Uber ‘989, column 1, lines 19-28).
The combined teachings of Uber and Uber ‘989 as a whole fail to explicitly disclose determining, based on the initial input function and the at least one correction parameter, a target input function associated with the pixel by correcting the initial input function as now claimed.
However, Yasushi discloses determining, based on the initial input function and the at least one correction parameter (abstract, “An artery inputting function and a time-density curve in each noted pixel are determined… From the correction parameter, the artery inputting function is corrected for each noted image element”), a target input function associated with the pixel by correcting the initial input function (page 6, “A correction parameter calculating means for calculating a correction parameter for correcting at least one of the time difference between the two and the arterial input function, and correcting the arterial input function using the correction parameter, correction means for obtaining a corrected arterial input function for each target pixel, the respective output functions, and the respective arterial input functions corrected by correction parameters obtained corresponding to the output functions”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Yasushi in order to increase quantitative precision in dynamic blood flow analysis (abstract).
Regarding dependent claim 2, the rejection of claim 1 is incorporated herein. Additionally, Uber in the combination further discloses wherein the at least one (paragraph 0077, line 25, “Generally for a cardiac study, the stress is continued for one minute as the heart muscle absorbs the radiopharmaceutical;” it is inherent to a cardiac cycle, that blood becomes dispersed due to the heartbeat), or a second parameter associated with a time delay effect caused by blood circulation (paragraph 0077, line 22, “The time delay may be zero as, for example, delivery may take place while the patient is in the imaging unit and imaging may start immediately upon or even before injection of the radiopharmaceutical agent”).
Regarding dependent claim 3, the rejection of claim 1 is incorporated herein. Additionally, Uber in the combination further discloses wherein the agent includes a radioactive tracer (paragraph 0012, line 5, “radioactive isotopes for injection into a patient”; Paragraph 00100, line 2, “a radiopharmaceutical tracer has circulated through the patient's blood and has been taken up by targeted tissue.”).
Regarding dependent claim 5, the rejection of claim 1 is incorporated herein. Additionally, Uber in the combination further discloses wherein the first kinetic model is a one-tissue compartment model (paragraph 00102, line 4, “In general, dynamic images with radioisotopes may be combined with dynamic (kinetic) compartmental models to estimate underlying physiological parameters that differentiate between clinical states.” paragraph 00103, line 23, “The images allow rate parameters to be calculated and utilized in a compartmental model to quantify the health of target tissue.”).
Regarding dependent claim 6, the rejection of claim 1 is incorporated herein. Additionally, Uber in the combination further discloses determining the at least one correction parameter based further on a preset condition associated with one or more physiological properties of the subject (Paragraph 00101, line 37, “In a further aspect, the computer software can model the dynamic processes, preferably accounting for one or more of perfusion, tissue absorption and diffusion, membrane transportation, airway geometry, and gas transport within the airways”).
Uber ‘989 in the combination further discloses wherein to determine the at least one correction parameter associated with the initial input function, the at least one processor is further configured to cause the system to perform operations (Column 12, line 14, “ECG is synchronized with changes in heart wall position and wall thickness, which can affect the correct measurement of the image derived input function. … motion correction or compensation is useful in the more accurate analysis of any voxel properties”).
Regarding dependent claim 7, the rejection of claim 1 is incorporated herein. Additionally, Uber in the combination further discloses wherein to generate the one or more target image sequences (abstract, “imaging at least two regions of the patient's body that cannot be imaged simultaneously,” column 15, line 29, “iterative reconstruction techniques during analysis”), the at least one processor is further configured to cause the system to perform operations including:
Uber ‘989 in the combination further discloses generating, based on the relationship among the set of first dynamic parameters, at least one of the one or more target image sequences corresponding to at least one of the set of first dynamic parameters (column 13, line 4, “The system 10 can be configured to control, affect, measure, or account for various aspects of imaging proce dures to more accurately determine PK/PD parameters and provide more accurate data for the user, doctor or other health care professional”).
Regarding dependent claim 8, the rejection of claim 1 is incorporated herein. Additionally, Uber ‘989 in the combination further discloses wherein the one or more dynamic parameters include a set of second dynamic parameters (column 16, line 4, “Parameters which can be controlled include for example volume, flow rate, pressure, temperature, selection of fluid(s), concentration-simultaneous injection to maintain constant total flow, state of fluids (temperature, agitation, viscosity), time sequencing of any of above, pause, hold, and delay.”), and to generate the one or more target image sequences (Abstract, “imaging at least two regions”), the at least one processor is configured to cause the system to perform operations including:
obtaining a second image sequence generated based on a second portion of the scan data, the second image sequence including one or more second images (Abstract, “imaging at least two regions of the patient's body that cannot be imaged simultaneously”); and
generating at least one of the one or more target image sequences corresponding to at least one second dynamic parameter based on the second kinetic model, the second image sequence, and the plurality of target input functions associated with the plurality of pixels in the one or more first images (column 12, lines 8-18).
Regarding dependent claim 9, the rejection of claim 8 is incorporated herein. Additionally, Uber in the combination further discloses wherein the second portion of the scan data at least partially overlaps the first portion of the scan data (paragraph 0007, line 13, “photons that can be detected as the tissue is scanned at various angles and the photons pass through a detector array;” A tissue scanned at various angles would inherently result in overlapping data).
Regarding dependent claim 10, the rejection of claim 8 is incorporated herein. Additionally, Uber in the combination further discloses wherein the second portion of the scan data include the first portion of the scan data (paragraph 0007, line 13, “photons that can be detected as the tissue is scanned at various angles and the photons pass through a detector array;” A tissue scanned at various angles would inherently produce scan data where the second scan, would include the first scan (just at a different angle)).
Regarding dependent claim 11, the rejection of claim 1 is incorporated herein. Additionally, Uber ‘989 in the combination further discloses wherein to generate the one (abstract, “imaging at least two regions of the patient's body that cannot be imaged simultaneously”), the at least one processor (column 7, line 14, “processing unit 122 can be in the form of multiple processors executing code”) is configured to cause the system to perform operations including:
generating at least one of the one or more target image sequences corresponding to at least one second dynamic parameter (column 15, line 44, “study factors include the tracer being used and other drugs”) by performing an iterative operation based on a projection model (column 15, line 29, “iterative reconstruction techniques during analysis”), the second kinetic model (column 3, line 36, “multi-compartmental physiological modeling convention for the tissue within a voxel (volume element).”), and the scan data (column 15, line 29, “iterative reconstruction techniques during analysis”).
Regarding independent claim 13, the references and analysis of claim 3 apply directly. Additionally Uber in the combination further discloses a method for image reconstruction (paragraph 0007, line, “A computer is used to reconstruct a three-dimensional color tracer image of the selected tissue structure”), implemented on a computing device  having at least one processor and at least one non-transitory storage medium (paragraph 00089, line, “non-transitory computer-readable storage medium capable of storing computer readable programming code or instruction and one or more processing units to execute, configure, analyze, or otherwise implement the methods, processes, and transformational data manipulations necessary to carry out the methods described”). 
Regarding dependent claim 14, the rejection of claim 13 is incorporated herein. Additionally, the references and analysis of claim 2 apply directly. 
Regarding dependent claim 15, the rejection of claim 13 is incorporated herein. Additionally, the references and analysis of claim 3 apply directly. 
Regarding dependent claim 17, the rejection of claim 13 is incorporated herein. Additionally, the references and analysis of claim 1 and claim 7 apply directly.
Regarding dependent claim 18, the rejection of claim 13 is incorporated herein. Additionally, the references and analysis of claim 8 apply directly.
Regarding dependent claim 19, the rejection of claim 13 is incorporated herein. Additionally, the references and analysis of claim 1 and claim 11 apply directly.
Regarding independent claim 20, the references and analysis of claim 1 and claim 13 apply directly.
 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Uber in view of Uber ‘989 and Yasushi as applied to claim 11 above, and further in view of CN 106510744 A to Li et al (hereinafter Li). 
Regarding dependent claim 12, the rejection of claim 11 is incorporated herein. Additionally, the combination of Uber, Uber 989, and Yasushi as a whole fails to explicitly disclose wherein the iterative operation includes a maximum likelihood estimation operation.
(Page 12, paragraph 2, “It should be noted that the parameter estimation can be filtered back projection algorithm (FBP), a maximum likelihood method (ML), maximum a posteriori probability algorithm (MAP), least squares algorithm or parameter quantization iterative coordinate descent algorithm (PICD).”).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to combine the method of modified Uber with Li in order to reflect various physiological activities in vivo through scanned images and tracers (page 2, paragraph 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668